Citation Nr: 1004337	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
April 1946 and from November 1946 to May 1949.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the claims 
folders was subsequently transferred to the RO in 
Wilmington, Delaware.

In July 2009, the Board remanded this case for additional 
development.  It has since returned to the Board for further 
appellate action.  The Board notes that the issue of 
entitlement to service connection for a lung disability was 
also remanded at this time for issuance of a Statement of 
the Case and to provide the Veteran the opportunity to 
perfect an appeal with respect to this issue.  A Statement 
of the Case pertaining to this issue was issued in August 
2009.  In the cover letter sent with the Statement of the 
Case, the Veteran was informed of the requirements to 
perfect an appeal with respect to the lung issue.  The 
record before the Board does not show that the Veteran or 
his representative responded to the Statement of the Case.  
Therefore, the Board has concluded that the Veteran is not 
currently seeking appellate review with respect to the lung 
issue.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

The Veteran's service-connected disability is rated as 60 
percent disabling; the service-connected disability 
precludes him from securing or following any form of 
substantially gainful employment consistent with his 
education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability or 
disabilities shall be rated as totally disabled.  38 C.F.R. 
§ 4.16.  

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Marginal employment will not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability or disabilities, provided that if there is only 
one such disability it is ratable at 60 percent or more, and 
that if there are two or more such disabilities at least one 
is ratable at 40 percent or more and the combined rating is 
70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that 
the "objective" rating does not consider.  Vittese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

Analysis

The Veteran's claim for a TDIU was received in November 
2005.

The Veteran is service-connected for ulcerative colitis 
(previously rated as nonspecific proctitis and sigmoiditis 
with chronic recurrent diarrhea), rated as 60 percent 
disabling.  As this is the only service-connected 
disability, the minimum schedular criteria for a TDIU are 
met.  The determinative issue, therefore, is whether his 
service-connected disability renders him incapable of 
securing or maintaining substantially gainful employment.

On his TDIU claim form and accompanying statement, the 
Veteran noted that he worked in shoe sales beginning in 1972 
until he became an assistant manager and then eventually 
retired early due to health concerns in 1988.  He stated 
that with the stress of his job, his colitis became worse 
and his health declined.  He also indicated that 
approximately 6 months after his retirement, he took a part-
time job as an advisor and shoe salesman for approximately 1 
year, but has not worked since.  He also wrote that the 
highest level of education completed was 4 years of high 
school.  

The record also contains a statement from the Veteran's 
daughter, who indicated that she was the Veteran's 
caregiver.  She expressed that she has watched her father's 
health decline over the years and has observed the toll that 
over 50 years of ulcerative colitis has taken on his body 
and bodily functions.

The Veteran was afforded a VA examination pertaining to his 
colitis in December 2005.  At that time, the examiner noted 
that the Veteran's most recent colonoscopy showed numerous 
polyps, several of which were adenomatous.  It was noted 
that the Veteran last held a job in 1990 selling shoes.  The 
Veteran complained of symptoms including diarrhea and 
constipation, and revealed that he sometimes had 25 to 30 
bowel movements per day.  He indicated that his constipation 
required use of laxative and an enema for relief.  The 
examiner concluded by diagnosing the Veteran with ulcerative 
colitis and colon polyps secondary to this condition, and 
indicated that the Veteran was being treated for diarrhea 
and constipation with medication.

VA outpatient treatment records also track the Veteran's 
symptoms and treatment with respect to his colitis 
condition.  In 2004 it was noted that the Veteran was 
suffering from chronic diarrhea and abdominal pain, while in 
2006 occasional blood in stool and constipation were noted.  
In October 2007 it was noted that the Veteran recently had 
12 polyps removed and that he experienced occasional 
diarrhea.  These records also indicate that the Veteran has 
been treated for a myriad of other health problems, 
including chronic obstructive pulmonary disease, 
hypertension, and high cholesterol.

The Veteran was afforded VA examination in December 2007 to 
determine the impact of the Veteran's colitis on his 
employability.  The Veteran reported current symptoms of 
bowel movement approximately 2 to 4 times per day.  The 
examiner noted that there was no history of rectal bleeding, 
abdominal pain, loss of appetite, unintentional weight loss, 
or an abdominal mass.  Upon physical examination, normal 
abdominal contours without hepatosplenorganomegaly were 
observed.  There was no abnormal tenderness noted, and bowel 
sounds were normal.  The examiner concluded by diagnosing 
the Veteran with ulcerative colitis and colonic polyps.  
With respect to employability, the examiner found that while 
the Veteran's colitis was presently in remission, it would 
be difficult for him to work at a job requiring mild to 
severe physical exertion.  However, he found that a 
sedentary job or a job requiring mild physical exertion 
would be in the Veteran's capacity.

After the examination, the Veteran wrote a statement 
acknowledging that he was in remission around the time of 
the examination, but since that time he had lost a 
substantial amount of weight and was continuing to lose 
weight despite his efforts to gain weight.  He also 
submitted an internet article on colitis indicating that 
ulcerative colitis can go into remission between flare-ups, 
and periods of remission can last anywhere from a matter of 
days to years.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis 
to deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that due to the Veteran's educational and 
occupational background, he has little possibility of 
obtaining the substantially gainful employment which the 
December 2007 examiner theorized was possible.  In so 
finding, the Board observes that the Veteran's work history 
does not indicate that he is capable of sedentary work, as 
the positions he has held have mainly involved non-sedentary 
work.  Moreover, the Board notes that while during the 
December 2007 examination the examiner found that the 
Veteran's condition was in remission, it does not appear 
that this has been the case for the entirety of the period 
on appeal, as the record establishes that the Veteran had 
severe problems with diarrhea and constipations, as well as 
a chronic polyp growth problem requiring surgical removal 
and the Veteran's claimed unintentional weight loss.  The 
Board therefore believes that it would be even more 
difficult for the Veteran to obtain substantially gainful 
employment were the Veteran's colitis symptoms in a flare-up 
period.

The Board also notes that even if the Veteran were healthy, 
his employment options would be limited because he last 
worked more than 20 years ago.  In light of this fact, the 
Veteran's statements concerning the impact of his disability 
on his health and his life, and the medical evidence 
documenting the nature and severity of his service-connected 
ulcerative colitis, the Board is satisfied that the Veteran 
is unemployable due to his service-connected disability. 


ORDER


Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


